office_of_chief_counsel internal_revenue_service memorandum number release date cc psi jhgrant postn-128702-13 uilc date date to glenn deloriea program manager technical issues small_business self-employed from christopher j wilson senior counsel branch passthroughs special industries third party communication none date of communication not applicable subject noncompliance under sec_42 of the internal_revenue_code this chief_counsel_advice responds to your request regarding the tax consequence s of a failure to comply with the requirement of sec_42 to maintain the involvement of a qualified_nonprofit_organization in the development and operation of the project throughout the compliance_period this advice may not be used or cited as precedent legend --------------------------------------------- taxpayer --------------------------------------------------- -------------------------------------------------------------------------------- ------------------------------------------------------- date year year year date --------------------------- ------- ------- ------- ---------------------------- postn-128702-13 date --------------------------- facts taxpayer a limited_partnership owns a multi-building low-income_housing project initially taxpayer consisted of a nonprofit corporation general_partner nonprofit gp a qualified_nonprofit_organization under sec_42 an investment limited_partner lp and a special limited_partner special lp on date the project received from the applicable state housing_credit_agency an allocation of low-income_housing credits derived from the state_ceiling set-aside for projects involving qualified nonprofit_organizations under sec_42 all of the project buildings were placed_in_service in year the credit_period for all the project buildings also began in year in year taxpayer gave the nonprofit gp notice of removal from the partnership for breach of the partnership_agreement and failure to perform the duties of the general_partner under the agreement the notice also informed the nonprofit gp that removal constitutes an event of withdrawal from the partnership and a relinquishment of the nonprofit gp’s entire partnership_interest in the partnership under the partnership_agreement the special lp which is not a qualified_nonprofit_organization described under sec_42 became the general_partner of taxpayer the lp consulted with the state housing_credit_agency prior to removing the nonprofit gp the state housing_credit_agency allowed taxpayer a specified period of time to replace the nonprofit gp with another qualified_nonprofit_organization described under sec_42 taxpayer promptly started to search for another qualified_nonprofit_organization as a replacement without success in year after the specified period of time allowed by the state housing_credit_agency had expired the agency reported the noncompliance to the service and provided that the project ceased to be in compliance with sec_42 as of date on date taxpayer found a qualified_nonprofit_organization replacement that is described sec_42 the state housing_credit_agency reported to the service that taxpayer had corrected the noncompliance and was again in compliance the nonprofit gp is contesting removal from the partnership in state court law and analysis sec_42 provides that each state must set_aside at least of its annual state housing_credit ceiling for allocations to projects involving a qualified_nonprofit_organization under sec_42 a qualified_nonprofit_organization is involved in the project if it owns an interest in the project directly or through a partnership and postn-128702-13 materially participates within the meaning of sec_469 in the development and operation of the project throughout the compliance_period under sec_42 a qualified_nonprofit_organization is any organization described in sec_501 or and is exempt from tax under sec_501 determined by the state housing_credit_agency as not to be affiliated with or controlled by a for-profit organization and has as one of its exempt purposes the fostering of low-income_housing under sec_42 the compliance_period for any building is the period of taxable years beginning with the 1st taxable_year of the building’s credit_period under sec_42 the building’s credit_period begins the year the building is placed_in_service or at the election of the taxpayer the succeeding taxable_year under sec_42 if at the close of any taxable_year in the compliance_period the amount of the qualified_basis of any building with respect to the taxpayer is less than the amount of such basis as of the close of the preceding_taxable_year the taxpayer’s tax for the taxable_year will be increased by the credit recapture_amount as determined under sec_42 and the legislative_history to sec_42 provides generally that any change in ownership of a low- income building during the compliance_period is a recapture_event and that all dispositions of ownership interests in buildings are treated as transfers for purposes of recapture h_r conf_rep no 99th cong 2d sess ii-96 and ii-102 vol c b sec_42 provides however that the increase in tax under sec_42 shall not apply solely by reason of the disposition of a building or interest therein if it is reasonably expected that such building will continue to be operated as a qualified low- income building for the remainder of the building’s compliance_period neither the statute regulations nor legislative_history to sec_42 provide the tax treatment for a failure to maintain the involvement of a qualified_nonprofit_organization in a project throughout the compliance_period under sec_42 failure to maintain the involvement of a qualified_nonprofit_organization in a project under sec_42 occurs when the qualified_nonprofit_organization does not own an interest in the project directly or through a partnership or fails to materially participate within the meaning of sec_469 in the development and operation of the project throughout the compliance_period although the statute and legislative_history are silent regarding the tax consequences resulting from noncompliance with the requirements of sec_42 it is reasonable to infer that negative tax consequences can result from a violation of these requirements postn-128702-13 under sec_42 recapture of credit results when the amount of qualified_basis of any building with respect to the taxpayer is less than the qualified_basis as of the close of the preceding_taxable_year failure to maintain the involvement of a qualified_nonprofit_organization in a project under sec_42 does not in and of itself result in an actual or an imputed decrease in the qualified_basis of a building that results in recapture under sec_42 this is distinguishable from the disposition of a building or an ownership_interest therein where the statute and legislative_history to sec_42 specifically provide that recapture can occur and if so a decrease of qualified_basis must necessarily be imputed because there is no actual decrease in the qualified_basis of the building there is no evidence of congressional intent to extend the tax consequences for a disposition of a building or ownership_interest therein to a violation of sec_42 and we do not infer such an intent sec_42 provides that a qualified_nonprofit_organization is to own an interest in the project directly or through a partnership and materially participate in the development and operation of the project throughout the compliance_period emphasis added this language infers that failure to meet the ownership or material_participation requirements of this section during the compliance_period results in a negative tax consequence in this instance we believe the proper tax consequence is loss of credit for any taxable_year where the violation remains uncorrected as of the close of the taxable_year we recognize that this tax consequence may be viewed as inadequate for a violation of sec_42 occurring after the 10-year credit_period for projects where there remains no allowable credit and therefore no credit to disallow however alternative approaches may be available in state court for example as is the case here a qualified nonprofit may bring suit in state court if it believes that it has been improperly removed similarly it may be possible for a state allocating agency to enforce the terms of the allocation in state court or if impracticable to seek some other form of remedial relief eg damages for a breach of the terms of the contractual arrangement represented by the allocating document in summary if the service finds that the facts and circumstances support a finding that taxpayer failed to maintain the involvement of a qualified_nonprofit_organization in the project under sec_42 as of the close of a taxable_year the service may disallow credit for the taxable_year taxpayer may claim credit for the taxable_year that the violation is corrected assuming taxpayer is otherwise eligible to claim credit for that taxable_year finally we point out that the cause of most sec_42 violations are usually under the control of the taxpayer ie ownership entity however a violation of sec_42 can occur solely by the actions of the qualified_nonprofit_organization eg loss of sec_501 or status a decision by the nonprofit to terminate the organization or withdraw from the partnership etc and thus outside the taxpayer’s control -------------------------------------- --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- -------------------------------------------------------------------------------------------------------------------- postn-128702-13 in accordance with sec_6110 this document may not be used or cited as precedent please call me or jian h grant at if you have any further questions about this matter
